EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Bicks on 12 May 2022.

The application has been amended as follows: 
Claim 21, after the last word “figures” the following is inserted --, the first and second penetrable areas being more easily pierced than the areas of the free end face outside of the closed geometric figures--
Claim 26, line 4, “merges” is replaced with --merging--
Claim 52, line 10, “merges” is replaced with --merging--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment overcomes an arbitrary selection of a piercing region defined geometric figures since the areas within the geometric area have a different property of being more easily pierceable than the other areas of the free end face.
The other independent claims are allowable for the same reasons in the previous office action, copied here:
Applicant’s arguments against the hindsight combination of references with respect to the particular curvature of the seam line was found persuasive. With this in mind, the claims 25, 30, 31, 34, are allowable.
Regarding claim 27, the broad interpretation of the penetrable areas of Meierhoefer do not support penetrable areas that are aligned and merges into seams in the head part at opposite points of the connecting seam and at the same time at least partially encompassed by the connecting seam.
Regarding claim 44 -46, there is no motivation to provide piercing parts on a line offset less than 70 degrees, the most obvious line of the combination of references would be positioned on a line 90 degrees to the parting line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735